STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW O661

VERSUS

KELTON SPANN SEPTEMBER 12, 2022

In Re: Kelton Spann, applying for supervisory writs, 22nd
Judicial District Court, Parish of Washington, No. 22-
CR5-148855.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED AS MOOT. The records of the Washington Parish
Clerk of Court’s Office reflect that the district court denied
relator’s Motion for Contradictory Hearing on March 29, 2022.

JEW

AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

Q.on)

DEPUTY CLERK OF COURT
FOR THE COURT